Name: Decision of the EEA Joint Committee No 13/97 of 14 March 1997 amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings
 Type: Decision
 Subject Matter: business organisation;  competition;  executive power and public service;  European construction;  documentation
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/44 DECISION OF THE EEA JOINT COMMITTEE No 13/97 of 14 March 1997 amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas the list contained in Article 3 (1) of Protocol 21 to the Agreement reflects the general state of Community law in this field; Whereas Protocol 21 to the Agreement was amended by Decision of the EEA Joint Committee No 3/94 (1); Whereas Commission Regulation (EC) No 3384/94 of 21 December 1994 on the notifications, time limits and hearings provided for in Council Regulation (EEC) No 4064/89 on the control of concentration between undertakings (2), and Commission Regulation (EC) No 3385/94 of 21 December 1994 on the form, content and other details of applications and notifications provided for in Council Regulation No 17 (3), should be included in the list contained in Article 3 (1) of Protocol 21 to the Agreement, HAS DECIDED AS FOLLOWS: Article 1 In Article 3 (1) of Protocol 21 to the Agreement point 2 shall be replaced by the following: 2. 394 R 3384: Commission Regulation (EC) No 3384/94 of 21 December 1994 on the notifications, time limits and hearings provided for in Council Regulation (EEC) No 4064/89 on the control of concentration between undertakings (OJ No L 377, 31. 12. 1994, p. 1). Article 2 In Article 3 (1) of Protocol 21 to the Agreement point 4 shall be replaced by the following: 4. 394 R 3385: Commission Regulation (EC) No 3385/94 of 21 December 1994 on the form, content and other details of applications and notifications provided for in Council Regulation No 17 (OJ No L 377, 31. 12. 1994, p. 28). Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 14 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 85, 30. 3. 1994, p. 65. (2) OJ No L 377, 31. 12. 1994, p. 1. (3) OJ No L 377, 31. 12. 1994, p. 28.